Citation Nr: 9935476	
Decision Date: 12/21/99    Archive Date: 12/23/99

DOCKET NO.  99-12 746	)	DATE
	)
	)


On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Winston-Salem, North Carolina



THE ISSUES

1.  Entitlement of the appellant to death pension benefits.  

2.  The timeliness of the appellant's claim of eligibility 
for nonservice-connected pension benefits for accrued benefit 
purposes.  



REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs





ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel



INTRODUCTION

The veteran served on active duty from September 1951 to 
September 1960.  

Although a copy of the certificate of death is not of record, 
it has been reported that the veteran died on September [redacted] 
1995; the appellant is his surviving spouse.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1997 decision of the RO.  



FINDINGS OF FACT

1.  The appellant's countable annual income as of February 
1996 is shown to have been in excess of $5,527.  

2.  The appellant is shown to have filed a claim for accrued 
benefits within one year of the veteran's death.  





CONCLUSIONS OF LAW

1.  The appellant's countable annual income is excessive for 
the purpose of the receipt of death pension benefits.  
38 U.S.C.A. §§ 1541, 5107, 7104 (West 1991 & Supp. 1999); 38 
C.F.R. §§ 3.23(a), 3.272, 3.273 (1999).  

2.  The appellant's claim of eligibility for nonservice-
connected pension benefits for accrued benefit purposes was 
timely filed.  38 U.S.C.A. §§ 5107, 5121, 7104 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.152, 3.1000 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Entitlement to Death Pension Benefits

The surviving spouse of a veteran is entitled to receive VA 
improved (nonservice-connected) death pension if the veteran 
had qualifying service.  38 U.S.C.A. § 1541(a).  Improved 
death pension benefits shall be paid to surviving spouses 
whose annual income is not in excess of a maximum annual 
pension rate which is established every year.  38 U.S.C.A. §§ 
1503, 1541 (West 1991); 38 C.F.R. §§ 3.23, 3.273 (1999).  

Effective on December 1, 1995, the maximum annual rate of 
improved death pension for a surviving spouse with no 
dependents was in the amount of $5,527.  38 U.S.C.A. § 1541; 
38 C.F.R. § 3.23; VA Adjudication Procedure Manual, M21-1, 
Part I, Change 21, Appendix B (Mar. 17, 1996).  

The veteran died in September 1995, and the appellant's 
initial claim seeking death pension benefits was received in 
February 1996.  Thus, the effective date for any resulting 
payment of death pension benefits was February 1996.  See 38 
C.F.R. §§ 3.31, 3.400(c)(3) (1999).  

Payments of any kind from any source shall be counted as 
income during the 12-month annualization period in which 
received unless specifically excluded by 38 C.F.R. 
§ 3.271(a).  Social Security and pension benefits are not 
specifically excluded under 38 C.F.R. § 3.272 and are 
therefore included as countable income.  

The RO has calculated the appellant's annualized countable 
income for death pension purposes on February 1996 to have 
been $11,958, consisting of $9,780 in Social Security 
Administration (SSA) benefits and $2,028 from a Pension Plan. 
This clearly exceeds the income limit of $5,527.  

The appellant contends that she only received SSA benefits of 
$5,353 for 1996, not $9,780 and that this lesser amount 
should be considered.  However, the Board notes that even the 
lower amount of SSA benefits when combined with the 
appellant's pension income still is in excess of the income 
limit of $5,527.  

As a general rule, the last illness and burial expenses of a 
veteran are deductible from a surviving spouse's income for 
purposes of computing improved death pension benefits.  38 
C.F.R. § 3.272(h).  However, there is an exception to the 
general rule.  The last illness and burial expenses are not 
deductible if they were paid between the date of death and 
the date of entitlement to improved death pension benefits.  
Id.  The date of entitlement to improved death pension 
benefits is the date of the veteran's death if a claim is 
received by an RO within 45 days of the date of death, 
otherwise the date of entitlement is the date the claim is 
received.  38 C.F.R. § 3.400(c)(3)(ii).  

The veteran died on September [redacted] 1995, and the RO received 
the appellant's claim on February 14, 1996, which was more 
than 45 days after the date of death.  Thus, the date of 
entitlement is February 14, 1996.  Any unreimbursed last 
illness and burial expenses paid by the appellant for the 
veteran are not deductible.  38 C.F.R. § 3.272(h).  

Accordingly, as the appellant's countable annual income is 
shown to have been in excess of the maximum rate for death 
pension, the appellant was not entitled to death pension 
benefits.  


B.  The Timeliness of the Appellant's Claim of Eligibility 
for Nonservice-Connected Pension Benefits for Accrued Benefit 
Purposes.

The veteran died in September 1995.  In February 1996, the 
appellant submitted an Application for Dependency and 
Indemnity Compensation, Death Pension and Accrued Benefits by 
a Surviving Spouse or Child (VA Form 21-534).  A computer-
generated form dated in April 1996 noted that the veteran's 
claim for death pension benefits was denied due to excessive 
income.  

In February 1997, the appellant reported medical expenses for 
1994 and 1995.  In March 1997, the RO found that it was 
unable to consider the veteran's and appellant's medical 
expenses for late 1994 and 1995 for accrued benefits purposes 
as the appellant submitted these expenses more than one year 
after the appellant's death.  

Upon the death of the veteran, periodic monetary benefits 
(other than insurance and servicemen's indemnity) under laws 
administered by VA to which he was entitled at the time of 
his death under existing ratings or decision, or those based 
on evidence in the file at the date of death, and due and 
unpaid for a period not to exceed two years prior to the last 
date of entitlement as provided in 38 C.F.R. § 3.500(g), may 
be paid to a surviving spouse.  38 U.S.C.A. § 5121; 38 C.F.R. 
§ 3.1000.  

The application for accrued benefits "must be filed within 
one year after the date of death."  38 U.S.C.A. § 5121(c).  
However, if a claimant's application is incomplete at the 
time it is originally submitted, the Secretary shall notify 
the claimant of the evidence necessary to complete the 
application.  38 C.F.R. § 3.1000(c)(1).  If such evidence is 
not received within one year from the date of such 
notification, no accrued benefits may be paid.  38 U.S.C.A. § 
5121(c).  

The Board concludes that the appellant in this case met the 
time requirements by submitting her claim for accrued 
benefits in February 1996 within one year of the veteran's 
death.  Here, there is no indication in the record that the 
RO had informed the appellant of the evidence necessary to 
complete her application prior to when she provided the 
addition medical expense information in early 1997.  Under 38 
C.F.R. §§ 3.152(b) and 3.1000(c), a surviving spouse's claim 
for death pension will be considered to be a claim for 
accrued benefits.  Therefore, the veteran's claim for 
nonservice-connected pension benefits for accrued benefit 
purposes was timely filed in this case.  



ORDER

Entitlement of the appellant to death pension benefits is 
denied.  

As the appellant's claim of eligibility for nonservice-
connected pension benefits for accrued benefit purposes was 
timely filed, the appeal to this extent is allowed, subject 
to action discussed hereinbelow.  



REMAND

In light of the above decision that the appellant's claim of 
eligibility for nonservice-connected pension benefits for 
accrued benefit purposes was timely filed the RO must 
consider the veteran's claim on the merits as the Board is 
unable to adjudicate the merits of the appellant's claim 
without violating the veteran's statutory and regulatory 
procedural rights by addressing a question not properly 
considered by the RO.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).  

Under the circumstances in this case, further development and 
assistance are required.  Thus, this case is REMANDED to the 
RO for the following action:

The RO should adjudicate the appellant's 
claim of eligibility for nonservice-
connected pension benefits for accrued 
benefit purposes on the merits.  All 
indicated development should be taken in 
this regard.  If the action taken is 
adverse to the appellant, she and her 
representative should be furnished with a 
supplemental statement of the case that 
contains a summary of the relevant 
evidence and a citation and discussion of 
the applicable laws and regulations and 
should be given an opportunity to respond 
thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  No action is 
required on the appellant's part until further notice.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS 
	Member, Board of Veterans' Appeals

 

